Citation Nr: 0029787	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  94-35 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or at the 
housebound rate.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to March 
1984.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the RO.  

In January 1998 and April 1999, the Board remanded the case 
for additional development of the record.  

At the time of the prior remands, the issues of service 
connection for cardiovascular and peripheral vascular disease 
were in appellate status.  Subsequent to the last Board 
remand, the RO granted service connection for those 
disabilities.  



REMAND

As alluded to hereinabove, in May 2000, the RO granted 
service connection for cardiovascular disease and peripheral 
vascular disease of both lower extremities.  However, the 
Board finds that the examinations of record are not adequate 
to determine whether the veteran is entitled to the claimed 
special monthly compensation, particularly in light of the 
recent award of service connection.  The veteran should be 
afforded an examination to determine whether he is entitled 
to special monthly compensation.  Any additional treatment 
records also should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
August 1999 for his service-connected 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  

2.  The RO should arrange for a 
comprehensive VA examination, in order to 
determine the current severity of the 
veteran's service-connected disabilities 
and their effect on his ability to leave 
his home and to care for his basic needs 
without assistance.  All indicated 
studies should be performed.  A VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) must be completed as well.  
It is imperative that the claims folder 
and a copy of this Remand be provided to 
the examining physician for review prior 
to the examination.  A complete rationale 
for any opinion expressed must be 
provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 5 -


